Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 32-43 are currently pending. Claims 1-31 have been canceled. 
Claims 32-43 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et. al., Dermatologic Disease Treatment, vol. 22(5), pp. 441-444, publ. 2000. Miyoshi was published in Japanese; for convenience, an English translation of Miyoshi is provided and referred to for discussion.
The claims are drawn to a method for preventing or treating an amyloid plaque in the skin comprising administering tranilast or a pharmaceutically acceptable salt thereof to a patient in need of preventing or treating amyloid plaque in the skin.
Miyoshi discloses lichen amyloidosis (LA) as a type of amyloidosis confined to the skin (i.e., cutaneous lichen amyloidosis, amyloid plaques of the skin), which often appears on the front of lower legs, upper back, and forearms as light brown papules (p. 2, 1st full para). Miyoshi discloses a male with cutaneous LA on the legs and forearms was treated topically with a combination of steroids and urea, and further orally administered tranilast, resulting in amelioration of pruritis and flattening of papules (p. 2, beginning with 2nd para-p. 3, top para; p. 8, para under “Confirmed diagnosis”; p. 9 -p. 10, para before Consideration section). Miyoshi therefore anticipates the claimed method of treating cutaneous lichen amyloidosis comprising administering tranilast to a patient in need of such treatment, wherein tranilast is orally administered. 
Regarding the limitations of instant claims 34-35, and 38-39, “wherein the tranilast or a pharmaceutically acceptable salt thereof has an effect of dissolving or discharging an amyloid fibril”, Miyoshi discloses treatment of the same condition as claimed, cutaneous lichen amyloidosis, comprising administering the same active agent as claimed, tranilast. Therefore, it would have been expected that the result of treatment as disclosed by Miyoshi would have been the same as recited by claims 34-35 and 38-39. See MPEP 2112.02: “Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process”. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). 


Information Disclosure Statement
The IDS filed on 2/19/21 has been considered. 


Conclusion
Claims 32-43 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627